Citation Nr: 0800601	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  The veteran died on March [redacted], 2002; the 
appellant is the veteran's surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that denied service connection for the cause of the veteran's 
death and a January 2003 RO rating decision that denied 
entitlement to DIC.  

The appellant testified before a Decision Review Officer 
(DRO) in October 2003, and before the undersigned Veterans 
Law Judge in a videoconference hearing from the RO in August 
2004.  

The issue on appeal was remanded to the RO, via the Appeals 
Management Center (AMC), in December 2004.  

The appellant submitted documents in September 2006 that 
argued that the veteran's death was caused by improper VA 
hospital care, thus constituting a new theory of entitlement 
under the provisions of 38 U.S.C.A. § 1151.  As this claim 
had not been adjudicated by the RO as Agency of Original 
Jurisdiction, it was referred to the RO for appropriate 
development.  

In March 2007, the Board denied service connection for cause 
of the veteran's death and remanded the appellant's claim for 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was totally disabled by a schedular or 
unemployability rating for a period of ten years immediately 
prior thereto.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2002 and December 2004, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claim.  

The appellant was also generally informed that she should 
send to VA evidence in her possession that pertains to the 
claim and advised of the basic law and regulations governing 
the claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  

Despite the defective notice provided to the appellant on 
these latter two elements, however, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical records and reports, a VA 
examination, the appellant's testimony before the Board and 
the RO, and statements submitted by the appellant and her 
representative in support of the claim.  In addition, the 
Board notes that this matter has been remanded on two 
occasions for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  

Accordingly, additional development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

The evidence in this case shows that the veteran died on 
March [redacted], 2002 as a result of hypoxia due to aspiration 
pneumonia as a consequence of Parkinson's disease.  

At the time of his death, service connection was in effect 
for PTSD and for shell fragment wounds to the lumbar spine, 
with retained shrapnel and degenerative joint disease.  

The veteran's combined rating for the service-connected 
disabilities was 60 percent beginning on September 16, 1997 
and 70 percent beginning on June 2, 1999.  He also had been 
assigned a total compensation rating based on individual 
unemployability (TDIU) effective on November 3, 1999.  

Based on the foregoing, the RO denied entitlement to DIC 
benefits because the veteran was not rated as totally 
disabled for a continuous period of at least 10 years prior 
to his death.  As noted, he had been awarded a total 
compensation rating based on individual unemployability 
effective in June 1999, less than three years prior to his 
death.  

In September 2006, however, the appellant's service 
representative submitted an Informal Hearing Presentation 
(IHP) that asserted the appellant was entitled to DIC because 
of clear and unmistakable error (CUE) in previous RO rating 
decisions.  

Briefly, the representative argued that an RO rating decision 
in January 1979 clearly erred in not granting service 
connection for PTSD and that a subsequent December 1997 RO 
rating decision (that granted service connection for PTSD 
effective in August 1997) clearly erred in not assigning an 
effective date in 1979.  The appellant's representative 
asserted that a finding of CUE in her favor would establish 
entitlement for DIC.  

Inasmuch as the appellant's representative presented a formal 
claim for CUE, the Board found that the claim must be 
addressed by VA, and specifically by the RO as Agency of 
Original Jurisdiction.  See Andre v. West, 14 Vet. App. 7, 10 
(2000) (holding that each specific theory underlying an 
attack on a final decision necessarily constitutes a separate 
claim).  

Because resolution of the CUE claim would have a significant 
impact upon the DIC claim, and because that impact in turn 
could render any review of the decision on the DIC claim 
meaningless and a waste of appellate resources, the Board 
found that the two claims were inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  

The case was remanded so that the RO could first adjudicate 
the appellant's claim for CUE, as articulated by the 
appellant's representative in September 2006.  

In October 2007, the RO adjudicated the CUE claim and found 
no clear and unmistakable error in either the rating decision 
in January 1979 or the rating decision in December 1997.  The 
service-connected disabilities therefore remain as they were 
adjudicated to be at the time of his death.  

The RO denied the veteran's claim of service connection for a 
nervous disorder in January 1979.  The RO based its decision 
on the service medical records showing treatment for combat 
fatigue and an anxiety neurosis and the postservice medical 
evidence showing treatment for severe insomnia that produced 
fatigue, tension and irritability in 1977.  

In a rating decision in December 1997, the RO granted service 
connection for PTSD, effective on August 28, 1997, the date 
of claim.  The RO based its decision on evidence that 
included the findings of a September 1997 VA examination that 
initially diagnosed PTSD.  

Because the representative in this case has only argued that 
the RO failed to correctly weigh the evidence in the earlier 
rating decisions, a basis for a finding of CUE has not been 
presented.  An assertion claiming a failure to assist the 
veteran in developing the claim also cannot meet the 
stringent definition of CUE.  In the absence of CUE in the 
final rating decisions, an earlier effective date is not for 
assignment in this case.  

Since the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



ORDER

The claim for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 must be denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


